Exhibit 2.1 EXECUTION VERSION AGREEMENT AND PLAN OF MERGER dated as of July 12, 2007 among ENERGIZER HOLDINGS, INC., ETKM, INC. and PLAYTEX PRODUCTS, INC. TABLE OF CONTENTS1/ ARTICLE 1 Definitions Section 1.01 Definitions Section 1.02 Other Definitional and Interpretative Provisions ARTICLE 2 The Merger Section 2.01 The Merger Section 2.02 Conversion of Shares Section 2.03 Surrender and Payment Section 2.04 Dissenting Shares Section 2.05 Stock Options and Other Equity Awards Section 2.06 Adjustments Section 2.07 Withholding Rights Section 2.08 Lost Certificates ARTICLE 3 The Surviving Corporation Section 3.01 Articles of Incorporation Section 3.02 Bylaws Section 3.03 Directors and Officers ARTICLE 4 Representations and Warranties of the Company Section 4.01 Corporate Existence and Power Section 4.02 Corporate Authorization Section 4.03 Governmental Authorization Section 4.04 Non-contravention Section 4.05 Capitalization Section 4.06 Subsidiaries Section 4.07 SEC Filings and the Sarbanes-Oxley Act Section 4.08 Financial Statements Section 4.09 Disclosure Documents Section 4.10 Absence of Certain Changes Section 4.11 No Undisclosed Material Liabilities Section 4.12 Litigation Section 4.13 Compliance with Applicable Laws Section 4.14 Material Contracts Section 4.15 Taxes Section 4.16 Employees and Employee Benefit Plans Section 4.17 Intellectual Property Section 4.18 Information Technology Section 4.19 Properties Section 4.20 Assets Section 4.21 Environmental Matters Section 4.22 Antitakeover Statutes Section 4.23 Foreign Operations and Export Control Section 4.24 Opinion of Financial Advisor Section 4.25 Finders’
